Citation Nr: 1537843	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  The Veteran died in February 2006.  The appellant seeks surviving spouse benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in September 2011, November 2013, May 2014, and October 2014.  It is now returned to the Board. 


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not established for any disability and no claims for entitlement to service connection were pending. 

2.  There is no evidence that the Veteran's adjustment disorder with depressed mood was related to any incident of service, including combat service.

3.  There is no evidence that the Veteran was ever diagnosed with posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the appellant was notified in letters dated September 2011, December 2011, November 2013, and May 2014.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Throughout the appeal, VA requested authorization to obtain the Veteran's terminal records from Kindred hospital, and counseling and treatment records from Pathfinders, and Catholic Social Services.  The appellant has not responded to those requests for authorization or supplied the records to the VA.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained medical opinions with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant contends that the Veteran had several psychological disorders, to include PTSD and adjustment disorder with depression.  It is the appellant's belief that the heart conditions which caused the Veteran's death were due to PTSD or adjustment disorder.  The appellant essentially asserts that the Veteran should have been service-connected for PTSD or adjustment disorder during his lifetime, and that his fatal heart conditions were secondary to the psychological conditions. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312 (2015).

At the time of death, the Veteran was not service-connected for any disabilities.  Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disability was incurred during the active military service.  38 C.F.R. § 3.303(d) (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The death certificate shows the Veteran died in February 2006 with the immediate cause of death listed as acute cardiac arrest.  Underlying causes were noted as acte myocardial infarction and coronary artery disease.  Anoxic encephalopathy was listed under other significant conditions contributing to death.

The Veteran's service medical records do not contain any complaints of, findings of, or treatment for any psychiatric disorder, or any cardiovascular disorder or anoxic encephalopathy.  At a November 1945 separation examination, physical examination revealed no psychiatric diagnosis. 

A review of VA treatment record shows psychological treatment and social worker assessments.  In January 2003, the Veteran denied any known psychiatric history.  Psychiatry outpatient notes in September 2003, January 2004, and October 2004 show an Axis 1 diagnosis of adjustment disorder with depression and relational problems.  A December 2005 treatment note reveals prostate cancer with depressed mood as an active problem in the patient's medical history.  A November 2005 record shows an Axis 1 diagnosis of adjustment disorder with depression.  

In a September 2007 treatment note, M.E. Colon, M.D. indicated the appellant requested an opinion letter regarding PTSD.  Dr. Colon indicated treating the Veteran for several years and reviewed notes from the mental health clinic.  Dr. Colon indicated feeling uncomfortable writing a letter for possible diagnosis of PTSD for which the Veteran was never actually treated.  In an addendum, a nurse practitioner noted another doctor told the appellant that the Veteran was not treated for or diagnosed with PTSD. 

In a February 2012 VA medical opinion, the examiner noted a review of the claims folder and medical literature.  The examiner indicated a failure to uncover any medical evidence showing a nexus between the causes of the Veteran's death and service.  The examiner concluded that the Veteran's death was not related to active service.

In an April 2015 VA medical opinion, the examiner noted a comprehensive medical review of the claims folder and current medical literature as the foundation of the opinion.  The examiner opined that the Veteran's cause of death was less likely than not caused by or aggravated by mental health conditions, to include adjustment disorder with depression and alleged PTSD because of the strong medical relationship of the Veteran's cause of death to his underlying, long-standing and complex systemic diabetes mellitus, neurovascular cardiac and peripheral neuropathic conditions, hyperlipidemia, uncontrolled hypertension, and lack of mental health clinical evidence to support active service or combat related connections for adjustment disorder with depression or PTSD, and no clinical diagnosis of PTSD throughout mental health treatments.  

The April 2015 examiner stated that current medical literature lacked sufficient medically-based, clinical evidence to support the surviving spouse's claim that the Veteran's cause of death, acute cardiac arrest with myocardial infarction and coronary artery disease, was in part due to alleged PTSD or adjustment disorder. 

The April 2015 VA examiner concurred with the medical conclusion and opinions provided by the February 2012 VA examiner that the Veteran did not present with clinical and signs and symptoms of PTSD.  The April 2015 examiner concluded that it was less likely than not that the Veteran's  cause of death was related to, caused by, or aggravated by PTSD because of the lack of medically-based, mental health clinical evidence to support a diagnosis of PTSD or mental health conditions related to exposure to combat during the Veteran's lifetime.  

The April 2015 VA examiner noted the Veteran was diagnosed with adjustment disorder and depression, but was not service-connected for these conditions despite seeking many years of VA psychiatric and social work clinical advice and treatment.  The examiner indicated that the last psychiatric note indicated that the Veteran was separated from his wife and living in a senior residence which added to his declining mental state.  The examiner indicated that medical literature was negative for supportive medically-based, clinical trial evidence for an adjustment disorder and depression relationship to sudden death, acute cardiac arrest when the death is closely related to a medical history which the examiner noted in the opinion.  The examiner opined that it was less likely than not the Veteran's cause of death was related to, caused by, or aggravated by a service-related adjustment disorder and depression because the medical facts strongly related to advanced age and long-standing, complex medical history that was at least a likely as not related to and caused an expected death from acute cardiac arrest and a lack of mental health clinical evidence to support active service connection. 

The Board finds that the medical evidence of record is silent for a nexus between the Veteran's active service and the cardiac conditions which caused the Veteran's death.  Moreover, the evidence shows that the cardiac conditions which caused the Veteran's death are more likely than not related to advanced age and long standing complex nonservice-connected medical history as identified by the April 2015 VA examiner.  

While the Board acknowledges that the appellant is competent to report observable symptomology and while the appellant may sincerely believe that the Veteran had PTSD that was related to active service and subsequently contributed to his cause of death, the issue of whether the Veteran had a disability that was related to his active service that substantially and materially contributed to his cause of death falls outside the realm of common knowledge of lay persons.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant is not competent to provide an opinion regarding etiology.  The appellant does not have the requisite medical training to provide a diagnosis of PTSD nor any of the disabilities that caused the Veteran's death or to provide an opinion regarding etiology of the causes of the Veteran's death.

Upon review of the evidence, there is no competent evidence that the Veteran was ever diagnosed with PTSD during his lifetime.  In September 2007, the Veteran's treating physician declined to provide a diagnosis of PTSD and declined to provide the appellant with a statement to help support the claim because of the lack of medical evidence.  Then VA examiners in February 2012 and April 2015 declined to diagnose PTSD based on the medical evidence of record.  Although the Veteran was diagnosed with other psychiatric disabilities during his lifetime, there were no medical opinions of record directly linking the diagnosed adjustment disorder and depression disorder to the Veteran's active service.  Moreover, there is no competent and credible opinion linking a diagnosed psychiatric disability to the cardiac conditions that caused the Veteran's death.  In addition, there is no competent and credible opinion linking any of the cardiovascular disabilities that caused the Veteran's death to service.

In sum, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disability incurred in or aggravated by active service either caused of contributed substantially and materially to his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


